Name: Commission Regulation (EEC) No 46/87 of 8 January 1987 amending Regulation (EEC) No 2633/86 increasing to 860 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/8 Official Journal of the European Communities 9. 1 . 87 COMMISSION REGULATION (EEC) No 46/87 of 8 January 1987 amending Regulation (EEC) No 2633/86 increasing to 860 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 2633/86 (5), as last amended by Regulation (EEC) No 3640/86 (*), opened a standing invitation to tender for the export of 660 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 18 December 1986, France informed tho Commis ­ sion of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 860 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2633/86 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2633/86 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 860 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 860 000 tonnes of bread-making wheat are stored are listed in Annex I hereto'. Article 2 Annex I to Regulation (EEC) No 2633/86 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1, 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . b) OJ No L 371 , 31 . 12. 1985, p. 1 . 0 OJ No L 237, 23 . 8 . 1986, p. 17. M OJ No L 336, 29 . 11 . 1986, p. 53. 9 . 1 . 87 Official Journal of the European Communities No L 7/9 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 65 000 Bordeaux 20 000 Chalons-sur-Marne 155 000 Dijon 25 000 Lille 30 000 Nancy 55 000 Nantes 75 000 Orleans 220 000 Paris 65 000 Poitiers 70 000 Rouen 60 000 Toulouse 20 000'